Citation Nr: 0122980	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  93-13 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus, for the period prior to August 1, 1996, 
including the issue of assignment of an effective date 
earlier than said date for the 100 percent rating for 
diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from November 1942 to March 
1946 and October 1961 to August 1962.  

This case has had a complex procedural history to arrive 
before the Board of Veterans' Appeals (Board) on the instant 
issue.  Historically, a March 1991 Board decision affirmed a 
20 percent rating for diabetes mellitus.  This matter next 
started in the appeals process from a September 1992 rating 
decision by the New York, New York, Regional Office (RO), 
which confirmed a 20 percent rating for diabetes mellitus.  
There was disagreement.  An October 1992 rating decision 
increased the evaluation for diabetes mellitus (reclassified 
as diabetes mellitus with diabetic neuropathy) from 20 
percent to 40 percent, effective May 15, 1992.  This is the 
date of a VA hospitalization taken as the date of the 
informal claim for an increase.  In April 1995, the Board 
remanded the case to the RO for certain additional 
development.  

Subsequently, a January 1996 rating decision increased the 
evaluation for diabetes mellitus (reclassified as diabetes 
mellitus with diabetic neuropathy and retinopathy) from 40 
percent to 60 percent, effective May 15, 1992.  That rating 
decision sheet noted that the diabetic neuropathy and 
retinopathy were not separately rated but rather were 
considered part of the diabetic process under Diagnostic Code 
7913.  However, a subsequent February 1997 rating decision 
assigned separate evaluations for diabetes mellitus and 
diabetic complications, to wit:  A 50 percent evaluation was 
assigned for diabetic retinopathy; a 40 percent evaluation 
was assigned for diabetes mellitus with status post left 
third toe excision (following termination of a temporary 
total convalescent rating); a 20 percent evaluation was 
assigned for peripheral vascular disease; and a 10 percent 
evaluation was assigned for hypertension, all effective May 
15, 1992 (for a combined 80 percent evaluation).  A May 1997 
rating decision assigned a separate noncompensable evaluation 
for status post left third toe excision due to gangrene from 
diabetes, effective August 1, 1996 (following termination of 
a temporary total convalescent rating).  

A June 1997 rating determination (See June 1997 Supplemental 
Statement of the Case) noted that appellant's diabetic 
complications were considered part of the diabetic process 
under Diagnostic Code 7913 and the evaluation for diabetes 
mellitus was increased from 40 percent to 100 percent, 
effective August 1, 1996.  The separate individual ratings 
set out above for diabetic retinopathy, peripheral vascular 
disease, and hypertension were terminated as of August 1, 
1996.  Thus, effectively, the appellant had combined 80 
percent rating from May 15, 1992 to August 1, 1996 (except 
for the period of a temporary total rating).  Effective 
August 1, 1996, a schedular 100 percent rating was assigned 
for diabetes and all the various manifestations.  

Appellant appealed that rating determination's assignment of 
an August 1, 1996 effective date for the total schedular 
rating for diabetes mellitus.  In July 1998, the Board again 
remanded the case for certain additional development.  

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) explained that there was a legal distinction 
between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated 
legal distinction, the Board has considered Fenderson to the 
extent it may apply to this case (particularly since separate 
evaluations were initially assigned for diabetic 
complications).


FINDINGS OF FACT

1.  A March 1991 Board decision affirmed a 20 percent rating 
for diabetes mellitus.  

2.  Appellant reopened his claim for an increased rating for 
diabetes mellitus on May 15, 1992.

3.  Appellant perfected an appeal of a September 1992 rating 
decision, which confirmed a 20 percent rating for diabetes 
mellitus.  An October 1992 rating decision increased the 
evaluation for diabetes mellitus (reclassified as diabetes 
mellitus with diabetic neuropathy) from 20 percent to 40 
percent, effective May 15, 1992.  Subsequently, a January 
1996 rating decision increased the evaluation for diabetes 
mellitus (reclassified as diabetes mellitus with diabetic 
neuropathy and retinopathy) from 40 percent to 60 percent, 
effective May 15, 1992 (with said diabetic complications 
considered part of the diabetic process).  

4.  A subsequent February 1997 rating decision assigned 
separate evaluations for diabetes mellitus and diabetic 
complications of 50 percent for diabetic retinopathy; 40 
percent for diabetes mellitus with status post left third toe 
excision (following termination of a temporary total 
convalescent rating); 20 percent for peripheral vascular 
disease; and 10 percent for hypertension, all effective May 
15, 1992 (for a combined 80 percent evaluation).  

5.  A May 1997 rating decision assigned a separate 
noncompensable evaluation for status post left third toe 
excision due to gangrene from diabetes, effective August 1, 
1996 (following termination of a temporary total convalescent 
rating).  

6.  A June 1997 rating determination considered appellant's 
diabetic complications part of the diabetic process under 
Diagnostic Code 7913 and the evaluation for diabetes mellitus 
was increased from 40 percent to 100 percent, effective 
August 1, 1996.  

7.  It is at least as likely as not that it was factually 
ascertainable as of May 15, 1992 that appellant's diabetes 
mellitus more nearly approximated pronounced, uncontrolled 
diabetes with severe diabetic complications; or that 
assigning separate ratings for diabetes and all diabetic 
complications would more nearly have approximated a total 
schedular combined rating as of said May 15, 1992 date.  


CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for an 
earlier effective date of May 15, 1992, but no earlier, for a 
100 percent schedular evaluation for appellant's service-
connected diabetes mellitus have been met.  38 U.S.C.A. 
§§ 1155, 5110(b)(2) (West 1991); 38 C.F.R. §§ 3.102, 
3.400(o)(2), 4.7, 4.10, 4.119, Code 7913 (effective prior to 
June 6, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is contended, in essence, that an earlier effective date 
of May 15, 1992 for a 100 percent schedular evaluation for 
appellant's service-connected diabetes mellitus should be 
granted.  See, in particular, a June 1998 informal hearing 
presentation.  In light of the Board's decision herein 
awarding an earlier effective date of May 15, 1992 for a 100 
percent schedular evaluation for appellant's service-
connected diabetes mellitus, it is clear that VA has met its 
duty to assist the appellant in the development of this claim 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  Regulations to 
implement this statute have been promulgated.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The Board 
has remanded the case and obtained additional pertinent 
evidence.  There are numerous clinical records pertaining to 
the severity of appellant's diabetes mellitus during the 
relevant period in question and there is no indication that 
other such records exist.  The Board finds that the VA has 
notified the appellant of any information and evidence needed 
to substantiate and complete this claim on appeal and that 
the rating decisions and Statements of the Case/Supplemental 
Statements of the Case adequately set forth the relevant 
evidence and statutory and regulatory provisions as to comply 
with VA's duty to assist and notification requirements under 
the Veterans Claims Assistance Act of 2000 and the new 
regulations.  

The VA amended its regulations for rating the endocrine 
system (including Diagnostic Code 7913 for diabetes 
mellitus), effective June 6, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  See 
also VAOPGCPREC. 3-2000 (April 10, 2000).  Thus, the Board 
has considered appellant's claim under the old and new 
criteria, and has determined that the old criteria appear 
more advantageous to appellant and that the claim may be 
allowed thereunder, for the reasons stated below.  

In pertinent part, Diagnostic Code 7913 prior to June 6, 1996 
provided that a 40 percent rating may be assigned for 
moderately severe diabetes mellitus requiring large insulin 
dosage, restricted diet, and careful regulation of activities 
(i.e., avoidance of strenuous occupational and recreational 
activities).  A 60 percent rating required severe diabetes 
mellitus with episodes of ketoacidosis or hypoglycemic 
reactions, but with considerable loss of weight and strength 
and with mild complications, such as pruritus ani, mild 
vascular deficiencies, or beginning diabetic ocular 
disturbances.  A 100 percent rating required pronounced, 
uncontrolled diabetes mellitus, that is, with repeated 
episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities; with 
progressive loss of weight and strength, or severe 
complications.  A Note to this Diagnostic Code states that 
definitely established complications such as amputations, 
impairment of central visual acuity, peripheral neuropathy 
with definite sensory or motor impairment or definitely 
established arteriosclerotic focalizations will be separately 
rated under the applicable diagnostic codes.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date; otherwise, it is 
the date of receipt of claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  A Precedent Opinion of the VA 
General Counsel, O.G.C. Prec. Op. No. 12-98 (Sept. 23, 1998), 
held that (1) since 38 C.F.R. § 3.400(q)(1)(i) states that, 
when new and material evidence is received within the appeal 
period or prior to an appellate decision, the effective date 
"will be as though the former decision had not been 
rendered", the statutory provision and regulations governing 
the effective date of an original claim for increased rating, 
38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400, must be applied; 
and (2) the effective date for an increased rating based upon 
new and material evidence submitted during the appeal period 
or prior to an appellate decision is the date on which the 
facts establish the increase occurred or the date of the 
original claim for increase, whichever is later.

A March 1991 Board decision affirmed a 20 percent rating for 
moderate diabetes mellitus.  The March 1991 Board decision is 
final and may not be reopened, in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1105 (2000).  See Manio v. 
Derwinski, 1 Vet. App. 140 (1991); Smith (William A.) v. 
Brown, 35 F.3rd 1516 (Fed. Cir. 1994); and Hodge v. West, 155 
F. 3d 1356 (Fed. Cir 1998).  No appropriate collateral attack 
or reconsideration motion with respect to said Board decision 
has been made.  Thus, an earlier effective date for an 
increased evaluation for diabetes mellitus may not be 
premised on the evidence of record at the time of that March 
1991 Board decision.  

A June 1991 VA outpatient treatment record indicated that 
although appellant complained of painful and swollen feet, 
clinically the feet were only mildly swollen; pulses were 
present; and appellant reported that the feet felt better 
with ambulation.  The diagnosis was feet pain, rule out 
peripheral neuropathy, fasciitis.  A November 1991 VA 
outpatient treatment record noted left ankle tenderness and 
swelling.  However, the diagnosis was degenerative joint 
disease.  Said clinical records clearly do not support an 
evaluation in excess of the 20 percent assigned at that time 
for diabetes mellitus.  

The provisions of 38 C.F.R. § 3.157(b) (in effect since prior 
to 1992) state, in pertinent part:

Once a formal claim for...compensation 
has been allowed..., receipt of one of 
the following will be accepted as an 
informal claim for increased benefits or 
an informal claim to reopen....(1) Report 
of examination or hospitalization by 
Department of Veterans Affairs....  The 
date of outpatient or hospital 
examination or date of admission to a 
VA...hospital will be accepted as the 
date of receipt of a claim....(2) 
Evidence from a private physician or 
layman.  The date of receipt of such 
evidence will be accepted when the 
evidence furnished by or in behalf of the 
claimant is within the competence of the 
physician...and shows the reasonable 
probability of entitlement to 
benefits....

A May 15, 1992 VA hospital discharge summary report was 
received by the RO, pertaining to appellant's insulin-
dependent diabetes mellitus with treatment for left foot 
cellulitis.  The RO considered this a reopened claim for an 
increased rating for appellant's diabetes mellitus, the only 
disability for which service connection was in effect; and a 
September 1992 rating decision confirmed a 20 percent rating 
for diabetes mellitus.  October 1991-June 1992 private 
treatment records received by the RO in October 1992 
indicated that appellant had background diabetic retinopathy 
in January 1992 and in April 1992, assessments included 
"uncontrolled" diabetes and diabetic neuropathy.  It was 
noted that he was taking NPH 34 [units A.M.] and 18 [units 
P.M.]; his blood sugar was 216 post-prandial and 128 after 1 
hour; and his blood pressure was 150/60.  An October 1992 
rating decision increased the evaluation for diabetes 
mellitus (reclassified as diabetes mellitus with diabetic 
neuropathy) from 20 percent to 40 percent, effective May 15, 
1992, apparently based upon said May 15, 1992 VA hospital 
discharge summary report and October 1991-June 1992 private 
treatment records received by the RO in October 1992.  

It is the Board's opinion that said private clinical records 
do support an evaluation in excess of the 40 percent assigned 
at that time for diabetes mellitus, since uncontrolled 
diabetes, despite large insulin dosages, and rather severe 
diabetic complications, including diabetic retinopathy and 
neuropathy, were clinically indicated.  

Additional VA clinical records also support an evaluation in 
excess of the 40 percent assigned at that time for diabetes 
mellitus.  VA outpatient treatment records indicate that in 
January 1993, appellant was taking NPH 32 [units A.M.] and 18 
[units P.M.]; that an additional 10 units of insulin were 
prescribed; that his blood sugar readings ranged from 240-
300; that he had peripheral neuropathy with decreased 
sensation in the feet and "1+" edema; and insulin-dependent 
diabetes mellitus and questionable mild congestive heart 
failure versus nephropathy were assessed.  In April 1993, 
although he was taking NPH 32 [units A.M.], 18 [units P.M.], 
with an additional 10 units, his blood sugar ranged from 175 
to 283.  The impression was questionably controlled diabetes 
mellitus.  In early 1994, a diabetic right foot ulcer was 
diagnosed.  On May 1995 VA examination, appellant reportedly 
was taking insulin 28 [units] A.M. and 15 [units] P.M.  He 
complained of swelling of the ankles for two years, 
difficulty ambulating due to ischemic pain after walking one 
block, numbness in the upper and lower extremities for two 
years, visual deficit, and headaches/body aches.  Clinically, 
his gait was mildly antalgic.  There was dependent edema of 
both feet and legs with no pedal pulses elicited.  
Hypesthesia of the feet and hands was noted.  Blood glucose 
level was 396 with sugar in the urine.  Diagnoses included 
insulin-dependent diabetes mellitus, peripheral vascular 
disease, controlled high blood pressure, and peripheral 
neuropathy.  A January 1996 VA ophthalmologic examination 
reported diabetic retinopathy in the eyes.  A February 1996 
VA ultrasound report revealed plaque formation in the carotid 
arteries, albeit without significant flow abnormalities.  In 
May 1996, he underwent left 3rd toe amputation.  

It is significant that the RO, in its February 1997 rating 
decision, recognized the overall severe nature of appellant's 
diabetes by assigning a combined 80 percent evaluation with 
separate evaluations of 50 percent for diabetic retinopathy; 
40 percent for diabetes mellitus with status post left third 
toe excision (following termination of a temporary total 
convalescent rating); 20 percent for peripheral vascular 
disease; and 10 percent for hypertension, all effective May 
15, 1992.  However, the RO did not separately evaluate 
appellant's peripheral neuropathy, but instead appears to 
have considered that a manifestation of his peripheral 
vascular disease.  See the 1997-2000 rating decisions sheets.  
Peripheral vascular disease was rated by the RO under 
Diagnostic Code 7114.  Appellant appears to have had 
peripheral neuropathy with definite sensory impairment as a 
definitely established complication of diabetes; and, 
therefore, his peripheral neuropathy should have been rated 
under applicable diagnostic codes, such as 8521-8530, for 
diminished sensation in the lower extremities, and 8510-8519, 
for diminished sensation in the upper extremities.  It is 
therefore apparent to the Board that if the RO had 
appropriately separately rated his diabetes with all diabetic 
complications, a combined schedular rating approximating 100 
percent, effective May 15, 1992, would in all likelihood have 
been assigned in this case.  See also Combined Ratings Table 
and the Bilateral Factor, 38 C.F.R. §§ 4.25 and 4.26 (in 
effect since prior to 1992).  

Thus, the Board concludes that for the foregoing reasons, it 
is at least as likely as not that it was factually 
ascertainable as of May 15, 1992 that appellant's diabetes 
mellitus more nearly approximated pronounced, uncontrolled 
diabetes with severe diabetic complications; or that 
assigning separate ratings for diabetes and all diabetic 
complications would more nearly have approximated a total 
schedular combined rating as of said May 15, 1992 date.  This 
award of the 100 percent rating for manifestations would 
encompass the separately assigned ratings so as to prevent 
violation of the provisions of pyramiding.  See 38 C.F.R. 
§ 4.14.

Accordingly, an earlier effective date of May 15, 1992, but 
no earlier, for a 100 percent schedular evaluation for 
appellant's service-connected diabetes mellitus is granted, 
since this is the earliest date entitlement was reasonably 
shown in connection with receipt of reopened claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.102, 3.400(o)(2), 
4.7, 4.10, 4.119, Code 7913 (effective prior to June 6, 
1996).  


	(CONTINUED ON NEXT PAGE)



ORDER

An earlier effective date of May 15, 1992, but no earlier, 
for a 100 percent schedular evaluation for appellant's 
service-connected diabetes mellitus is granted, subject to 
the applicable provisions governing payment of monetary 
awards.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

